     Case 2:20-cv-02277-KJM-CKD Document 36 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    Interlink Products International, Inc.,          No. 2:20-cv-02277-KJM-CKD

12                       Plaintiff,
13           v.
14    Wade Crowfoot, et al.,
15                       Defendants.
16    ___________________________________              No. 2:20-cv-02283-WBS-DB

17    Interlink Products International, Inc.,
18                       Plaintiff,
19           v.                                        RELATED CASE ORDER

20    Xavier Becerra, et al.,
21                       Defendant.
22

23

24
            Examination of the above-captioned actions reveals that they are related within the
25
     meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26
     question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27
     substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
     Case 2:20-cv-02277-KJM-CKD Document 36 Filed 12/10/20 Page 2 of 2


 1   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 2   likely to be convenient for the parties.
 3          The parties should be aware that relating cases under Rule 123 causes the actions to be
 4   assigned to the same judge – it does not consolidate the actions. Under Rule 123, related cases
 5   are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
 7          As a result, it is hereby ORDERED that Case No. 2:20-cv-02283-WBS-DB is reassigned
 8   from Senior Judge William B. Shubb to the undersigned and from Magistrate Judge Deborah
 9   Barnes to Magistrate Judge Carolyn K. Delaney. Henceforth, the caption on documents filed in
10   the reassigned case shall be shown as: Case No. 2:20-cv-02283-KJM-CKD.
11          It is further ORDERED that the Clerk of the Court make appropriate adjustment in the
12   assignment of civil cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: December 9, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
